Citation Nr: 0910400	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  03-28 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
patella-femoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to 
July 1977, February 1978 to January 1982 and from August 1990 
to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Veteran testified before the undersigned at an October 
2007 hearing conducted at the RO.  A transcript of the 
hearing is of record.

This case was brought before the Board in May 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran 
with a VA examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDING OF FACT

The Veteran's right knee disability is manifested by symptoms 
of pain on motion with degenerative arthritis established by 
X-ray findings.  There is no objective evidence of ankylosis; 
subluxation, instability, or laxity; or impairment to the 
tibia or fibula.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
patella-femoral syndrome of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in October 2002.  
The RO's April 2002 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Also during the pendency of this appeal, the Court 
issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the notice required for an increased 
compensation claim.  A May 2008 VCAA letter satisfied the 
provisions of Dingess and Vazquez-Flores.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service medical records are associated with claims file.  The 
Veteran has not identified any additional records that should 
be obtained prior to a Board decision.  The Veteran was 
afforded VA examinations in April 2002 and August 2008.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently service-connected for patella-
femoral syndrome of the right knee, evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2008).  The Board observes that Diagnostic Code 5259 
pertains to removal of the semilunar cartilage of the knee.  
However, the Veteran has indicated that he has never 
undergone surgery to remove cartilage from his knee.  As 
such, the Board will evaluate the Veteran's right knee 
disorder under all potentially applicable Diagnostic Codes.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

As noted above, the Veteran is not rated under Diagnostic 
Codes 5260 or 5261 for limitation of motion of the knee.  
Under these circumstances, the Board will therefore consider 
whether the Veteran is entitled to a rating in excess of 10 
percent for any limitation of motion of the right knee for 
the appropriate period.  With regards to this issue, the 
Board will consider whether the Veteran is entitled to a 
higher rating under Diagnostic Code 5003, pertaining to 
degenerative arthritis, or Diagnostic Codes 5260 and/or 5261.  
The Veteran's knee disability, as manifested by degenerative 
changes, may be assigned separate ratings under Diagnostic 
Codes 5260 and 5261.  See VAOPGCPREC 9-2004.

Increased Evaluation Based on Limitation of Motion

The Veteran's degenerative disorder of the right knee may 
potentially be evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  Under Diagnostic Code 5003, 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint involved.  The 
normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II 
(2008).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2008).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

The Veteran's right knee degenerative disorder may be 
evaluated as 10 percent disabling under Diagnostic Code 5003 
because there is X-ray evidence of degenerative arthritis in 
the right knee and objective evidence of painful motion.  
See, e.g., August 2008 VA examination report.  As was 
previously discussed, in considering the Veteran's limitation 
of motion of his knee disability, the Board must consider 
whether he is entitled to a higher disability rating under 
Diagnostic Code 5003 or Diagnostic Codes 5260 and/or 5261.  
Furthermore, as noted above, the Board will also consider 
whether a higher rating is in order given consideration of 
the DeLuca factors.

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
evaluation in excess of 10 percent for the Veteran's right 
knee.  With regards to range of motion testing, an April 2002 
VA examination report indicates the Veteran's right knee had 
full flexion to 140 degrees with full extension to zero 
degrees.  Further, an August 2008 VA examination report also 
reflects the Veteran achieved full flexion to 140 degrees and 
full extension to zero degrees.  With regard to DeLuca, 
repetitive motion testing revealed no additional limitations 
due to pain, fatigue, instability or lack of endurance.  
While the Veteran indicated he wears a brace on his right 
knee, he noted at the October 2007 Board hearing that he was 
not prescribed by a medical profession to wear the brace, but 
purchased it himself for use during activity.

The Board observes that neither the April 2002 nor August 
2008 VA examination reports reveal flexion limited to 60 
degrees or extension limited to 5 degrees.  Thus, the Board 
finds that the Veteran is not entitled to a separate 
compensable rating under the schedular criteria of Diagnostic 
Codes 5260 or 5261 for either the left or right knee.  The 
evidence of record does, however, demonstrate objective 
evidence of painful motion of the right knee.  There is also 
X-ray evidence of degenerative arthritis in the right knee.  
In light of the evidence above, the Board finds that the 
Veteran is not entitled to an evaluation greater than 10 
percent evaluation under Diagnostic Codes 5003, 5260 or 5261.

Additional Considerations

The Board observes that the Veteran has asserted he suffers 
from instability of the right knee.  In this regard, he 
stated at the October 2007 Board hearing that his right knee 
will lock up when going down stairs, causing him to slip and 
fall.  The Board notes that Diagnostic Code 5257, pertaining 
to subluxation or lateral instability of the knee assigns 
evaluations of 10, 20 and 30 percent for slight, moderate and 
severe instability, respectively.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).  

However, while the Veteran contends he suffers from 
instability of the right knee, the Board observes there is no 
objective evidence to support the Veteran's claim.  In this 
regard, the Board notes the April 2002 VA examination report 
notes a negative McMurray, Drawer and Lachman's test, with 
normal patellar position and no abnormal translation.  
Further, the August 2008 VA examination report notes that 
while there is greater lateral than medial joint pain, there 
was a negative McMurray's, Apley's and Drawer test.  As such, 
the Board finds that a separate evaluation for instability of 
the right knee is not warranted in the instant case.

The Board further observes that Diagnostic Codes 5258 and 
5259 do not apply to the Veteran's current disabilities 
because there is no evidence of semilunar dislocated 
cartilage or removal of the semilunar cartilage.  In 
addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the Veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

Finally, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In addition to 
swelling and pain, the Veteran reports that his knee 
disability makes it difficulty for him to ride in an 
automobile for over 30 minutes without getting out to stretch 
his leg.  Likewise, he cannot sit through a movie without 
having to stretch his leg due to pain or walk upstairs 
without pain.  However, the Board finds that there has been 
no showing by the Veteran that his service-connected right 
knee disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1996).

The Board acknowledges the Veteran's statements that his 
right knee disability is worse than the assigned 10 percent 
rating.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a with respect to determining the severity of his 
service-connected right knee disability.  See Moray v. Brown, 
2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) 
(2008).  

As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 10 percent for the Veteran's 
patella-femoral syndrome of the right knee, the benefit-of-
the-doubt rule does not apply, and the Veteran's claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An evaluation in excess of 10 percent for patella-femoral 
syndrome of the right knee is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


